Exhibit 10.1

 

 

Amended and Restated 2005 Long-Term Incentive Plan

 

 

Sabre Holdings Corporation

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Section 1.  Purpose; Definitions

 

 

 

Section 2.  Administration

 

 

 

Section 3.  Stock Subject to Plan

 

 

 

Section 4.  Eligibility

 

 

 

Section 5.  Stock Options

 

 

 

Section 6.  Stock Appreciation Rights

 

 

 

Section 7.  Restricted Stock

 

 

 

Section 8.  Deferred Stock

 

 

 

Section 9.  Stock Purchase Rights

 

 

 

Section 10.  Other Stock-Based Awards

 

 

 

Section 11.  Performance Related Awards

 

 

 

Section 12.  Change in Control Provisions

 

 

 

Section 13.  Amendments and Termination

 

 

 

Section 14.  Unfunded Status of Plan

 

 

 

Section 15.  General Provisions

 

 

 

Section 16.  Term of Plan

 

 

i

--------------------------------------------------------------------------------


 

Sabre Holdings Corporation
Amended and Restated 2005 Long-Term Incentive Plan

 

Section 1.  Purpose; Definitions

 

The Sabre Holdings Corporation Amended and Restated 1996 Long-Term Incentive
Plan is hereby amended and restated (the “2005 Restatement”) and renamed the
Sabre Holdings Corporation Amended and Restated 2005 Long-Term Incentive Plan
(the “Plan”).  The 2005 Restatement will be effective May 17, 2005, subject to
its approval by shareholders on that date; provided, however, that, as applied
to awards of Deferred Stock (as defined below) that are granted and/or become
vested on or after January 1, 2005, the 2005 Restatement shall be effective as
of January 1, 2005.  Awards of Deferred Stock that are both earned and vested on
or prior to December 31, 2004 shall continue to be governed by the terms of the
Plan that were in effect prior to this 2005 Restatement.  As applied to awards
of Deferred Stock, the 2005 Restatement is intended as good faith compliance
with the provisions of the American Jobs Creation Act of 2004.

 

The purpose of the Plan is to enable Sabre Holdings Corporation (the “Company”)
to attract, retain, and reward non-employee directors, executive officers,
managers, and key employees of the Company and its Subsidiaries and Affiliates,
and strengthen the mutuality of interests between such individuals and the
Company’s shareholders, by offering such individuals performance-based stock
incentives and/or other equity interests or equity-based incentives in the
Company, as well as performance-based incentives payable in cash.  The Plan is
an amendment and restatement of the Company’s Amended and Restated 1996
Long-Term Incentive Plan, which was intended to replace and supersede the
Company’s 1996 Long-Term Incentive Plan (the “1996 Plan”).

 

For purposes of the Plan, the following terms shall be defined as set forth
below

 

(a)                                  “Affiliate” means any entity other than the
Company and its Subsidiaries that is designated by the Board as a participating
employer under the Plan, provided that the Company directly or indirectly owns
at least twenty percent (20%) of the combined voting power of all classes of
stock of such entity or at least twenty percent (20%) of the ownership interests
in such entity.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Book Value” means, as of any given date,
on a per share basis (a) the Stockholders’ Equity in the Company as of the end
of the immediately preceding fiscal year as reflected in the Company’s
consolidated balance sheet, subject to such adjustments as the Committee shall
specify at or after grant, divided by (b) the number of then outstanding shares
of Stock as of such year-end date (as adjusted by the Committee for subsequent
events).

 

(d)                                 “Cause” means, but is not limited to, any of
the following actions: theft, dishonesty or fraud, insubordination, persistent
inattention to duties or excessive absenteeism, violation of the Company’s Work
Principles, Business Ethics or other policies, or state or federal law, or any
other conduct which would disqualify the participant from entitlement to
unemployment benefits. The determination of whether Cause exists shall be made
in the Company’s sole discretion.

 

--------------------------------------------------------------------------------


 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any successor thereto.

 

(f)                                    “Committee” means the Committee referred
to in Section 2 of the Plan.  If at any time no Committee shall be in office,
then the functions of the Committee specified in the Plan shall be exercised by
the Board.

 

(g)                                 “Company” means Sabre Holdings Corporation,
a corporation organized under the laws of the State of Delaware, or any
successor corporation.

 

(h)                                 “Deferred Stock” means an award made
pursuant to Section 8 below of the right to receive Stock at the end of a
specified deferral period.

 

(i)                                     “Disability” means disability as
determined under procedures established by the Committee for purposes of this
Plan; provided, however, that for the purposes of Section 8(b)(iii) and
Section 12(a)(ii)(C), the term “Disability” shall mean a condition under which a
participant either (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.

 

(j)                                     “Effective Date” means May 14, 2002. 
Except as otherwise provided for herein with respect to awards of Deferred
Stock, the effective date of this 2005 Restatement is May 17, 2005.

 

(k)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and any successor thereto.

 

(l)                                     “Fair Market Value” means, as of any
given date, unless otherwise determined by the Committee in good faith, the mean
between the highest and lowest quoted selling price, regular was, of the Stock
on the New York Stock Exchange or, if no such sale of Stock occurs on the New
York Stock Exchange on such date, the fair market value of the Stock as
determined by the Committee in good faith.

 

(m)                               “Incentive Stock Option” means any Stock
Option intended to be and designated as and incentive Stock Option” within the
meaning of Section 422 of the Code.

 

(n)                                 “Key Employee” shall mean a “key employee”
as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof.

 

(o)                                 “Nonqualified Stock Option” means any Stock
Option that is not an Incentive Stock Option.

 

2

--------------------------------------------------------------------------------


 

(p)                                 “Other Stock-Based Award” means an award
under Section 10 below that is valued in whole or in part by reference to, or is
otherwise based on, Stock.

 

(q)                                 “Performance Award” means an award under
Section 11 below that is valued based on the level of attainment of performance
objectives related to the performance measures set forth in Section 11.

 

(r)                                    “Person” means “person” as defined in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act but excluding the Company and Subsidiary and any employee benefit plan
sponsored or maintained by the Company or any Subsidiary (including any trustee
of such plan acting as trustee).

 

(s)                                  “Plan” means Sabre Holdings Corporation’s
Amended and Restated 2005 Long-Term Incentive Plan (formerly known as the
Amended and Restated 1996 Long-Term Incentive Plan), as hereinafter amended from
time to time.

 

(t)                                    “Restricted Stock” means an award of
shares of Stock that is subject to restrictions under Section 7 below.

 

(u)                                 “Stock” means the Class A Common Stock, $.01
par value per share, of the Company.

 

(v)                                 “Stock Appreciation Right” means the right
to participate in an increase in the value of a share of Stock pursuant to an
award granted under Section 6.

 

(w)                               “Stock Option” or “Option” means any option to
purchase shares of Stock (including Restricted Stock and Deferred Stock, if the
Committee so determines) granted pursuant to Section 5 below.

 

(x)                                   “Stock Purchase Right” means the right to
purchase Stock pursuant to Section 9.

 

(y)                                 “Subsidiary” means a corporation (other than
the Company) in an unbroken chain of corporations beginning with the Company if
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.

 

In addition, the terms “Change in Control,” “Potential Change in Control,”
“Change in Control Price,” “Good Reason,” and “Notice of Termination” shall have
the meanings set forth, respectively, in Sections 12(b), (c), (d), (e), and
(f) below.

 

Section 2.  Administration

 

The Plan shall be administered by a committee of not less than two members of
the Board, who shall be appointed by, and serve at the pleasure of, the Board.
In selecting the members of the Committee, the Board shall take into account the
requirements for the members of the Committee to be treated as “Outside
Directors” within the meaning of Section 162(m) of the Code and “Non-Employee
Directors” for purposes of Rule 16b-3, as promulgated under Section 16 of the
Exchange Act. The functions of the Committee specified in the Plan shall be

 

3

--------------------------------------------------------------------------------


 

exercised by the Board, if and to the extent that no Committee exists which has
the authority to so administer the Plan or to the extent that the Committee is
not comprised solely of Non-Employee Directors for purposes of Rule 16b-3, as
promulgated under Section 16 of the Exchange Act.

 

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to non-employee directors, executive officers, managers, and key
Employees, eligible under Section 4: (i) Stock Options and Incentive Stock
Options: (ii) Stock Appreciation Rights: (iii) Restricted Stock: (iv) Deferred
Stock: (v) Stock Purchase Rights: (vi) Other Stock-Based Awards: and/or
(vii) Performance Awards.

 

In particular the Committee shall have the authority:

 

(i)

 

To select the non-employee directors, executive officers, managers, and key
employees of the Company and its Subsidiaries and Affiliates to whom Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights, Other Stock-Based Awards, and/or
Performance Awards may from time to time be granted hereunder;

 

 

 

(ii)

 

To determine whether and to what extent Incentive Stock Options, Nonqualified
Stock Options, Stock Appreciation Rights, Restricted Stock, Deferred Stock,
Stock Purchase Rights, Other Stock Based Awards, and/or Performance Awards or
any combination thereof, are to be granted hereunder to one or more eligible
employees and non-employee directors;

 

 

 

(iii)

 

Subject to the provisions of Sections 3, 5 and 11, to determine the number of
shares to be covered by each such award granted hereunder;

 

 

 

(iv)

 

To determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder (including, but not limited to, the share
price and any restriction or limitation, or any vesting acceleration or waiver
of forfeiture restrictions regarding any Stock Option or other award and or the
shares of Stock relating thereto, based in each case on such factors as the
Committee shall determine in its sole discretion);

 

 

 

(v)

 

To determine whether and under what circumstances a Stock Option may be settled
in cash, Restricted Stock and/or Deferred Stock under Section 5(l) or (m), as
applicable, instead of Stock;

 

 

 

(vi)

 

To determine whether and under what circumstances an award of Restricted Stock
or Deferred Stock may be settled in cash;

 

 

 

(vii)

 

To determine whether, to what extent and under what circumstances Option grants
and/or other awards under the Plan and/or other cash awards made by the Company
are to be made, and operate, on a tandem basis vis-à-vis other awards under the
Plan and/or cash awards made outside of the Plan, or on an additive basis;

 

 

4

--------------------------------------------------------------------------------


 

(viii)

 

To determine whether, to what extent and under what circumstances Stock and
other amounts payable with respect to an award under this Plan shall be deferred
either automatically or at the election of the participant (including providing
for and determining the amount (if any) of any deemed earnings on any deferred
amount during any deferral period);

 

 

 

(ix)

 

To determine the terms and restrictions applicable to Stock Purchase Rights and
the Stock purchased by exercising such Rights; and

 

 

 

(x)

 

To designate the Corporate Secretary of the Company, other executive officers or
employees of the Company or competent professional advisors to assist the
Committee in the administration of the Plan, and to grant authority to such
persons to execute agreements or other documents on its behalf.

 

 

The Committee shall have the authority to adopt, alter, and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable: to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto): and to otherwise
supervise the administration of the Plan.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.

 

Section 3.  Stock Subject to Plan

 

Effective May 14, 2002, the total number of shares of Stock reserved and
available for distribution under the Plan was increased by 14,000,000 shares.
Along with the 13,000,000 shares previously reserved (which have grown to be
13,635,410 as a result of the adjustment for the dividend preceding the
Company’s spin-off from AMR Corporation) the total number of shares reserved
under the plan is 27,635,410 shares.

 

From and after May 17, 2005, no more than five million (5,000,000) shares of
Stock shall be granted in the form of Restricted Stock, Deferred Stock, Stock
Purchase Rights, Other Stock Based Awards, Performance Awards.  The five million
(5,000,000) share limit is inclusive of the approximately forty-one thousand
(41,000) shares remaining of the previous two million (2,000,000) share
Restricted Stock limit and the approximately one million (1.000,000) shares
remaining of the previous one million (1,000,000) share limit of Deferred Stock,
Stock Purchase Rights, Performance Awards, or Other Stock Based Awards, but does
not include shares of Stock subject to awards of Restricted Stock, Deferred
Stock, Stock Purchase Rights, Performance Awards, or Other Stock Based Awards
that were granted prior to May 17, 2005.

 

Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option or an Incentive Stock Option, or
if any such shares of Stock that are subject to any Restricted Stock or Deferred
Stock award, Stock Purchase Right, Performance Awards, or Other Stock-Based
Award granted hereunder are forfeited or any such award otherwise terminates
without a payment being made to the participant in the form of Stock, such
shares shall not be counted against the share limits set forth in this Section 3
and shall again be available for distribution in connection with future awards
under the Plan.

 

5

--------------------------------------------------------------------------------


 

In the event of any merger, reorganization, consolidation, recapitalization,
Stock dividend, large non-recurring cash dividend (as determined by the
Committee), Stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Options granted under the Plan, in the number and
purchase price of shares subject to outstanding Stock Purchase Rights under the
Plan, and in the number of shares subject to other outstanding awards granted
under the Plan as may be determined to be appropriate by the Committee, in its
sole discretion, provided that the number of shares subject to any award shall
always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right.

 

Section 4.  Eligibility

 

Non-employee directors, executive officers, managers, and other key employees of
the Company and its Subsidiaries and Affiliates who are responsible for or
contribute to the management, growth and/or profitability of the business of the
Company and/or its Subsidiaries and Affiliates are eligible to be granted awards
under the Plan.

 

Section 5.  Stock Options

 

Stock Options may be granted alone, in addition to or in tandem with other
awards granted under the Plan. Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve.

 

Stock Options granted under the Plan may be of two types:  (i) Incentive Stock
Options and (ii) Nonqualified Stock Options.

 

The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Nonqualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided that, in no event
shall the number of shares of Stock subject to any Stock Options granted to any
employee during any twelve (12) month period (determined without regard to
whether any option is cancelled) exceed one million (1,000,000) shares, as such
number may be adjusted pursuant to Section 3.

 

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

(a)                                  Option Price.  The Option price per share
of Stock purchasable under a Stock Option shall be determined by the Committee
at the time of grant but shall be not less than one hundred percent (100%) of
the Fair Market Value of the Stock at grant, provided however, that the Option
price per share of Stock purchasable under a Stock Option that is granted in
connection with a merger, stock exchange, or other acquisition as a substitute
or replacement award for options held by optionees of the acquired entity may be
less than one hundred percent (100%) of the Fair Market Value of the Stock at
the time of grant.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Option Term.  The term of each Stock Option
shall be fixed by the Committee, but no Stock Option shall be exercisable more
than ten (10) years after the date the Option is granted.

 

(c)                                  Exercisability.  Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at or after grant: provided, however, that,
except as provided in Section 12, or unless otherwise determined by the
Committee at or after grant, no Stock Option shall be exercisable prior to the
first anniversary date of the granting of the Option. If the Committee provides,
in its sole discretion, that any Stock Option is exercisable only in
installments, the Committee may waive such installment exercise provisions at
any time at or after grant in whole or in part, based on such factors as the
Committee shall determine, in its sole discretion.

 

(d)                                 Method of Exercise.  Subject to whatever
installment exercise provisions apply under Section 5(c), Stock Options may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company, or its designated representative,
specifying the number of shares to be purchased.

 

Such notice shall be accompanied by payment in full of the purchase price,
either by check, note or such other instrument as the Committee may accept.  As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made in the form of unrestricted Stock already
owned by the optionee or, in the case of the exercise of a Nonqualified Stock
Option, in the form of Restricted Stock, or Deferred Stock subject to an award
hereunder (based, in each case, on the Fair Market Value of the Stock on the
date the Option is exercised).

 

If payment of the option exercise price of a Nonqualified Stock Option is made
in whole or in part in the form of Restricted Stock or Deferred Stock, such
Restricted Stock or Deferred Stock (and any replacement shares relating thereto)
shall remain (or be) restricted or deferred, as the case may be, in accordance
with the original terms of the Restricted Stock award or Deferred Stock award in
question, and any additional Stock received upon the exercise shall be subject
to the same forfeiture restrictions or deferral limitations, unless otherwise
determined by the Committee, in its sole discretion, at or after grant.

 

No shares of Stock shall be issued until full payment therefore has been made.
An optionee shall generally have the rights to dividends or other rights of a
shareholder with respect to the shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 15(a).

 

(e)                                  Transferability of Options.  Unless the
Committee shall permit (on such terms and conditions as it shall establish) an
Option to be transferred to a member of the participant’s immediate family or to
a trust or similar vehicle for the benefit of such immediate family members, no
Option shall be assignable or transferable except by will or the laws of descent
and distribution, and except to the extent required by law, no right or interest
of any participants shall be subject to any lien, obligation or liability of the
participant.

 

7

--------------------------------------------------------------------------------


 

(f)                                    Termination by Death.  Subject to
Section 5(k), if an optionee’s employment by or service with the Company and any
Subsidiary or Affiliate terminates by reason of death, any Stock Option held by
such optionee may thereafter be exercised in accordance with the terms and
conditions established by the Committee.

 

(g)                                 Termination by Reason of Disability. 
Subject to Section 5(k), if an optionee’s employment by or service with the
Company and any Subsidiary or Affiliate terminates by reason of Disability, any
Stock Option held by such optionee may thereafter be exercised by the optionee
in accordance with the terms and conditions established by the Committee. In the
event of termination of employment or service by reason of Disability, if an
Incentive Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Section 422 of the Code, such Stock Option will
thereafter be treated as a Nonqualified Stock Option.

 

(h)                                 Termination for Cause.  Subject to
Section 5(k), if an optionee’s employment by the Company and any Subsidiary or
Affiliate is terminated for Cause, the Stock Option shall thereupon terminate,
whether or not exercisable at that time.

 

(i)                                     Other Termination.  Unless otherwise
determined by the Committee, if an optionee’s employment by or service with the
Company and any Subsidiary or Affiliate terminates for any reason other than
death or Disability, the Stock Option shall thereupon terminate.

 

(j)                                     Incentive Stock Options.  Anything in
the Plan to the contrary notwithstanding, no term of this Plan relating to
Incentive Stock Options shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be so exercised, so as to
disqualify the Plan under Section 422 of the Code, or, without the consent of
the optionee(s) affected, to disqualify any Incentive Stock Option under such
Section 422.

 

(k)                                  Buyout Provisions.  The Committee may at
any time offer to buy out for payment in cash, Stock, Deferred Stock or
Restricted Stock, an Option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the participant
at the time that such offer is made.

 

(l)                                     Settlement Provisions.  If the option
agreement so provides at grant or is amended after grant but prior to the
exercise to so provide (with the optionee’s consent), the Committee may require
that all or part of the shares to be issued with respect to the spread value of
an exercised Option take the form of Deferred or Restricted Stock, which shall
be valued on the date of exercise on the basis of the Fair Market Value (as
determined by the Committee) of such Deferred or Restricted Stock determined
without regard to the deferral limitations and/or forfeiture restrictions
involved.

 

8

--------------------------------------------------------------------------------


 


(M)                               REPRICING. THE PRICE PAYABLE FOR ANY SHARE
ISSUED UNDER THE PLAN MAY NOT BE DECREASED AFTER THE DATE OF GRANT, NOR MAY AN
OPTION OR STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN BE SURRENDERED TO THE
COMPANY AS CONSIDERATION FOR THE GRANT OF A NEW OPTION OR STOCK APPRECIATION
RIGHT WITH A LOWER PRICE PAYABLE PER SHARE; EXCEPT THAT THE COMMITTEE MAY MAKE
ADJUSTMENTS PURSUANT TO SECTION 3.

 

Section 6.  Stock Appreciation Rights

 

(a)                                  Grant and Exercise.  Stock Appreciation
Rights may be granted alone or in conjunction with all or part of any Stock
Option granted under the Plan: provided that, in no event shall the number of
shares subject to Stock Appreciation Rights granted to any employee during any
twelve (12) month period exceed one million (1,000,000) shares, as such number
may be adjusted pursuant to Section 3. In the case of a Nonqualified Stock
Option, such rights may be granted either at or after the time of the grant of
such Stock Option. In the case of an Incentive Stock Option, such rights may be
granted only at the time of grant of such Stock Option.

 

The term of each Stock Appreciation Right granted independent of a Stock Option
shall be fixed by the Committee, but no Stock Appreciation Right shall be
exercisable more than ten (10) years after the date the Stock Appreciation Right
is granted. A Stock Appreciation Right or applicable portion thereof granted
with respect to a given Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the related Stock Option,
subject to such provisions as the Committee may specify at grant where a Stock
Appreciation Right is granted with respect to less than the full number of
shares covered by a related Stock Option.

 

A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purposes. Upon such exercise, the optionee shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b). Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.

 

(b)                                 Terms and Conditions.  Stock Appreciation
Rights shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, including the following:

 

(i)                                     Stock Appreciation Rights shall be
exercisable at such time or times as shall be determined by the Committee at or
after grant: provided, however, that Stock Appreciation Rights granted in
conjunction with Stock Options shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan.

 

(ii)                                  Upon the exercise of a Stock Appreciation
Right, an optionee shall be entitled to receive an amount in shares of Stock
equal in value to the excess of the Fair Market Value on the date of exercise of
one share of Stock over the exercise price per share determined by the Committee
at the time of grant multiplied by the number of shares in respect of which the
Stock Appreciation Right shall have been exercised, which exercise price shall
not be less than one hundred percent (100%) of the Fair Market

 

9

--------------------------------------------------------------------------------


 

Value of one share of Stock on the date of grant. When payment is to be made,
the number of shares to be paid shall be calculated on the basis of the Fair
Market Value of the shares on the date of exercise.  Notwithstanding anything in
this Section 6(b) to the contrary, Stock Appreciation Right grants made to
employees who are not subject to Section 409A of the Code may be settled in
either cash or shares, in compliance with local regulations.  For employees who
are subject to section 409A of the Code the Committee may provide, at the time a
Stock Appreciation Right is granted, that the Stock Appreciation Right may be
settled in cash or shares of Stock in the sole discretion of the Committee, so
long as any Stock Appreciation Right that may be settled in cash comply with all
of the applicable provisions of Section 409A of the Code and any regulations
promulgated thereunder.

 

(iii)                               Except to the extent the Committee may
authorize or permit Stock Appreciation Rights to be transferred to, or for the
benefit of, members of the participant’s family, no Stock Appreciation Right
shall be transferable by the participant otherwise than by will or by the law’s
of descent and distribution, and all Stock Appreciation Rights shall be
exercisable, during the participant’s lifetime only by the participant.

 

(iv)                              Upon the exercise of a Stock Appreciation
Right granted in conjunction with a Stock Option under the Plan, the number of
shares issued under such Stock Appreciation Right based on the value of the
Stock Appreciation Right at the time of exercise shall be deemed to be issued
for purposes of the share authorization set forth in Section 3 of the Plan.

 

Section 7.  Restricted Stock

 

(a)                                  Administration.  Subject to the limitations
set forth in Section 3, shares of Restricted Stock may be issued either alone
or, in addition to, or in tandem with, other awards granted under the Plan and
or cash awards made outside of the Plan. The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock (subject to Section 7(b)), the time or
times within which such awards may be subject to forfeiture, and all other terms
and conditions of the awards.

 

The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or such other factors as the Committee may
determine, in its sole discretion.

 

The provisions of Restricted Stock awards need not be the same with respect to
each recipient.

 

(b)                                 Awards and Certificates.  The prospective
recipient of a Restricted Stock award shall not have any rights with respect to
such award, unless and until such recipient has executed an agreement evidencing
the award and has delivered a fully executed copy thereof to the Company, and
has otherwise complied with the applicable terms and conditions of such award.

 

10

--------------------------------------------------------------------------------


 

(i)                                     The purchase price for shares of
Restricted Stock shall be equal to or less than their par value and may be zero.

 

(ii)                                  Awards of Restricted Stock must be
accepted within a reasonable period (or such specific period as the Committee
may specify at grant) after the award date, by executing an award agreement and
paying whatever price (if any) is required under Section 7(b)(i).

 

(c)                                  Terms and Conditions.  The shares of
Restricted Stock awarded pursuant to this Section 7 shall he subject to the
following restrictions and conditions:

 

(i)                                     Subject to the provisions of this Plan
and the award agreement, during a period set by the Committee commencing with
the date of such award (the “Restriction Period”), the participant shall not be
permitted to sell, transfer, pledge or assign shares of Restricted Stock awarded
under the Plan. Within these limits, the Committee, in its sole discretion, may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part, based on service, performance and
or such other factors or criteria as the Committee may determine, in its sole
discretion.

 

(ii)                                  Except as provided in this paragraph
(ii) and Section 7(c)(i), the Committee, in its sole discretion, as determined
at the time of the award, may permit the participant to have, with respect to
the shares of Restricted Stock, all of the rights of a shareholder of the
Company, including the right to vote the shares, and the right to receive any
cash dividends. The Committee, in its sole discretion, as determined at the time
of award, may permit or require the payment of cash dividends and may permit or
require such cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 15(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued,

 

(iii)                               Subject to the applicable provisions of the
award agreement and this Section 7, upon termination of a participant’s
employment or service with the Company and any Subsidiary or Affiliate for any
reason during the Restriction Period, all shares still subject to restriction
will vest, or be forfeited, in accordance with the terms and conditions
established by the Committee at or after grant.

 

(iv)                              If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock subject to such Restriction
Period, certificates for an appropriate number of unrestricted shares shall be
delivered to the participant promptly (unless the Committee decides pursuant to
Section 2(vi) to settle the award in cash).

 

11

--------------------------------------------------------------------------------


 

(d)                                 Minimum Value Provisions.  In order to
better ensure that award payments actually reflect the performance of the
Company, Subsidiaries, Affiliates and service of the participant, the Committee
may provide, in its sole discretion, for a tandem performance-based or other
award designed to guarantee a minimum value, payable in cash or Stock to the
recipient of a Restricted Stock award, subject to such performance, future
service, deferral and other terms and conditions as may be specified by the
Committee.

 

Section 8.  Deferred Stock

 

(a)                                  Administration.  Deferred Stock may be
awarded either alone, in addition to, or in tandem with other awards granted
under the Plan and/or cash awards made outside of the Plan. The Committee shall
determine the eligible persons to whom and the time or times at which Deferred
Stock shall be awarded, the number of shares of Deferred Stock to be awarded to
any person, the duration of the period (the “Deferral Period”) during which, and
the conditions under which, receipt of the Stock will be deferred, and the other
terms and conditions of the award in addition to those set forth in
Section 8(b).

 

The Committee may condition the grant of Deferred Stock upon the attainment of
specified performance goals or such other factors or criteria as the Committee
shall determine, in its sole discretion.

 

The provisions of Deferred Stock awards need not be the same with respect to
each recipient.

 

(b)                                 Terms and Conditions.  The shares of
Deferred Stock awarded pursuant to this Section 8(b) shall be subject to the
following terms and conditions:

 

(i)                                     Subject to the provision of this Plan
and the award agreement referred to in Section 8(b)(vi) below, Deferred Stock
awards may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Deferral Period. At the expiration of the Deferral Period (or the
Elective Deferral Period referred to in Section 8(b)(v), where applicable),
share certificates shall be delivered to the participant, or his legal
representative, in a number equal to the shares covered by the Deferred Stock
award (unless the Committee decides pursuant to Section 2(vi) to settle the
award in cash).

 

(ii)                                  Unless otherwise determined by the
Committee at grant, amounts equal to any dividends declared during the Deferral
Period with respect to the number of shares covered by a Deferred Stock award
will be paid to the participant currently, or deferred and deemed to be
reinvested in additional Deferred Stock, or otherwise reinvested, all as
determined at or, with respect to any Deferred Stock award that is earned and
vested as of December 31, 2004 (but not with respect to any awards of Deferred
Stock that are granted and/or become vested on or after January 1, 2005) after
the time of the award by the Committee, in its sole discretion.

 

(iii)                               Subject to the provisions of the award
agreement and this Section 8, upon termination of a participant’s employment or
service with the Company

 

12

--------------------------------------------------------------------------------


 

and any Subsidiary or Affiliate for any reason during the Deferral Period for a
given award, the Deferred Stock in question will vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant.  Notwithstanding anything herein to the contrary, with respect to
any awards of Deferred Stock that are granted and/or become vested on or after
January 1, 2005, no unrestricted Stock subject to such an award may be
distributed to a participant who is a Key Employee on account of a termination
of employment sooner than the date that is six months following the date of such
a participant’s termination of employment with the Company for any reason other
than the participant’s death or Disability.

 

(iv)                              Based on service, performance, and/or such
other factors or criteria as the Committee may determine, the Committee may, at
or after grant, accelerate the vesting of all or any part of any Deferred Stock
award and/or, with respect to any Deferred Stock award that is earned and vested
as of December 31, 2004 (but not with respect to any awards of Deferred Stock
that are granted and/or become vested on or after January 1, 2005), waive the
deferral limitations for all or any part of such award.  Notwithstanding
anything herein to the contrary, the distribution to a participant of
unrestricted Stock with respect to an award of Deferred Stock that is granted
and/or becomes vested on or after January 1, 2005 may not be accelerated.

 

(v)                                 A participant may elect (a “Subsequent
Election”) to further defer receipt of an award (or an installment of an award)
for a specified period or until a specified event (the “Elective Deferral
Period”), subject to the Committee’s approval and to such terms as are
determined by the Committee, all in its sole discretion. With respect to awards
of Deferred Stock that were earned and vested as of December 31, 2004, subject
to any exceptions adopted by the Committee, such Subsequent Election must
generally be made at least twelve (12) months prior to completion of the
Deferral Period of such Deferred Stock award (or such installment).  With
respect to awards of Deferred Stock that are granted and/or become vested on or
after January 1, 2005, any Subsequent Election must (i) be made in the manner
specified by the Committee at least one (1) calendar year prior to the
completion of the Deferral Period of such Deferred Stock award (or such
installment), (ii) not take effect until at least one (1) calendar year after
the Subsequent Election is submitted, and (iii) provide for the deferral of the
date of the distribution for a minimum of five (5) additional years.

 

(vi)                              Each award shall be confirmed by, and subject
to the terms of, a Deferred Stock agreement executed by the Company and the
participant.

 

(c)                                  Minimum Value Provisions.  In order to
better ensure that award payments actually reflect the performance of the
Company, Subsidiaries, Affiliates and service of the participant, the Committee
may provide, in its sole discretion, for a tandem performance-based

 

13

--------------------------------------------------------------------------------


 

or other award designed to guarantee a minimum value, payable in cash or Stock
to the recipient of a Deferred Stock award, subject to such performance, future
service, deferral and other terms and conditions as may be specified by the
Committee.

 

Section 9.  Stock Purchase Rights

 

(a)                                  Awards and Administration.  The Committee
may grant eligible participants Stock Purchase Rights which shall enable such
participants to purchase Stock (including Deferred Stock and Restricted Stock)
at price(s) determined by the Committee at or after grant.

 

The Committee shall also impose such deferral, forfeiture, and/or other terms
and conditions as it shall determine, in its sole discretion, on such Stock
Purchase Rights or the exercise thereof.

 

The terms of Stock Purchase Rights awards need not be the same with respect to
each participant.

 

Each Stock Purchase Right award shall be confirmed by, and be subject to the
terms of, a Stock Purchase Rights agreement.

 

(b)                                 Exercisability.  Stock Purchase Rights shall
be exercisable for such period after grant as is determined by the Committee.

 

Section 10.  Other Stock-Based Awards

 

(a)                                  Administration. Other awards of Stock and
other awards that are valued in whole or in part by reference to, or are
otherwise based on, Stock (“Other Stock-Based Awards”), including, without
limitation, stock purchase rights, performance shares, convertible preferred
stock, convertible debentures, exchangeable securities and Stock awards or
options valued by reference to Book Value or subsidiary performance, may be
granted either along with, or in addition to, or in tandem with, Stock Options,
Stock Appreciation Rights, Restricted Stock, Deferred Stock, or Stock Purchase
Rights granted under the Plan and/or cash awards made outside of the Plan.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the number of shares of Stock to be awarded pursuant to such awards,
and all other conditions of the awards. The Committee may also provide for the
grant of Stock upon the completion of a specified performance period.

 

The provision of Other Stock-Based Awards need not be the same in respect to
each recipient.

 

(b)                                 Terms and Conditions.  Other Stock-Based
Awards made pursuant to this Section 10 shall be subject to the following terms
and conditions:

 

(i)                                     Subject to the provisions of this Plan
and the award agreement referred to in Section 10(b)(v) below, shares subject to
awards made under this Section 10 may not be sold, assigned, transferred,
pledged, or otherwise

 

14

--------------------------------------------------------------------------------


 

encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance, or deferral period
lapses.

 

(ii)                                  Subject to the provision of this Plan and
the award agreement and unless otherwise determined by the Committee at grant,
the recipient of an award under this Section 10 shall be entitled to receive,
currently, or on a deferred basis, interest or dividends or interest or dividend
equivalents with respect to the number of shares covered by the award, as
determined at the time of the award by the Committee, in its sole discretion,
and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Stock or otherwise reinvested.

 

(iii)                               Any award under Section 10 and any Stock
covered by any such award shall vest or be forfeited to the extent so provided
in the award agreement as determined by the Committee, in its sole discretion.

 

(iv)                              Subject to any restrictions imposed by
Section 409A of the Code, in the event of the participant’s Disability or death,
or in cases of special circumstances, the Committee may, in its sole discretion,
waive in whole or in part any or all of the remaining limitations imposed
hereunder (if any) with respect to any or all of an award under this Section l0.

 

(v)                                 Each award under this Section 10 shall be
confirmed by, and subject to the terms of, an agreement or other instrument by
the Company and by the participant.

 

(vi)                              Stock (including securities convertible into
Stock) issued on a bonus basis under this Section 10 may be issued for no cash
consideration. Stock (including securities convertible into Stock) purchased
pursuant to a purchase right awarded under this Section 10 shall be priced at
least fifty percent (50%) of the Fair Market Value of the Stock on the date of
grant.

 

Section 11.  Performance Related Awards

 

(a)                                  Performance Objectives.  Notwithstanding
anything else contained in the Plan to the contrary, unless the Committee
otherwise determines at the time of grant, a cash-based award or any award of
Restricted Stock, Deferred Stock, or Other Stock-Based Awards to an executive
officer who is subject to the reporting requirements of Section 16(a) of the
Exchange Act, as amended, other than an award which will vest solely on the
basis of the passage of time, shall become vested, if at all, upon the
determination by the Committee that performance objectives established by the
Committee have been attained, in whole or in part (a “Performance Award”). Such
performance objectives shall be determined over a measurement period or periods
established by the Committee and related to at least one of the following
criteria, which may be determined solely by reference to the performance of
(i) the Company, (ii) a Subsidiary, (iii) an Affiliate, (iv) a division or unit
of any of the foregoing, or based on comparison performance of any of the
foregoing relative to other companies: (A) return on assets: (B) return on
equity; (C) total shareholder return: (D) revenues: (E) cash flows, revenues,
and/or earnings relative to other

 

15

--------------------------------------------------------------------------------


 

parameters: (F) operating income: (G) return on investment: (H) changes in the
value of the Company’s common stock: and (I) operating margin (the “Performance
Criteria”). Excluding Stock Options and/or Stock Appreciation Rights granted
hereunder, the maximum number of shares of Stock that may be awarded to any one
participant and that may be subject to any such Performance Award in any twelve
(12) month period shall not exceed 200,000 shares, as such number may be
adjusted pursuant to Section 3.

 

(b)                                 Annual Incentive Compensation.  The
Committee may, in addition to the Performance Awards described above, pay cash
amounts under the Plan to any executive officer of the Company and any
Subsidiary or Affiliate who is subject to the reporting requirements of
Section 16(a) of the Exchange Act upon the achievement, in whole or in part, of
performance goals or objectives established in writing by the Committee with
respect to such performance periods as the Committee shall determine. Any such
goals or objectives shall be based on one or more of the Performance Criteria. 
Notwithstanding anything else contained herein to the contrary, the maximum
amount of any such cash payment to any single executive officer with respect to
any calendar year shall not exceed the lesser of (A) $2,000,000 and (B) twice
the executive officer’s annual base salary as in effect on the last day of the
preceding fiscal year.

 

(c)                                  Interpretation.  Notwithstanding anything
else in the Plan to the contrary, to the extent a Performance Related Award is
intended to qualify as performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code, the Committee shall not be entitled to
exercise any discretion if the exercise of such discretion would cause such
award to fail to qualify as performance-based compensation.

 

Section 12.  Change in Control Provisions

 

(a)                                  Impact of Event.  In the event of either:

 

(1)                                  a “Change in Control” as defined in
Section 12(b), or

 

(2)                                  a “Potential Change in Control” as defined
in Section 12(c), but only if and to the extent so determined by the Committee
or the Board at or after grant subject to any right of approval expressly
reserved by the Committee or the Board at the time of such determination,

 

the following shall occur:

 

(i)                                     Any issued and outstanding Stock
Options, Stock Appreciation Rights, Restricted Stock, Performance Shares, Stock
Equivalent Units, Deferred Stock, Stock Purchase Rights, Other Stock-Based
Awards, Performance Awards, or any other equity-based compensation
(collectively, “Equity Awards”) shall continue in effect or, if such
continuation is not possible, shall be equitably converted to equivalent Equity
Awards of any successor entity.

 

(ii)                                  If such continuation or conversion is not
possible (but only if it is not possible), all such Equity Awards shall become
fully vested and exercisable in accordance with the following:

 

16

--------------------------------------------------------------------------------


 

(A)                              Any Stock Appreciation Rights and any Stock
Options awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested.

 

(B)                                The restrictions or deferral limitations
applicable to any Restricted Stock, Deferred Stock, Stock Purchase Rights. 
Other Stock-Based Awards, and Performance Awards in each case to the extent not
already vested under the Plan, shall lapse and such shares and awards shall be
deemed fully vested and any Performance Criteria shall be deemed met at target.

 

(C)                                Notwithstanding anything herein to the
contrary, in no event shall amounts in respect of awards of Deferred Stock any
Other Stock-Based Awards that, as determined by the Committee in its sole
discretion, provide for the deferral of compensation, in each case that are
granted or become vested on or after January 1, 2005, be distributed prior to
the occurrence of either (i) a termination of the participant’s employment with
the Company  (or six months thereafter for Key Employees), (ii) the
participant’s death or Disability, or (iii) a “change in the ownership or
effective control” of the Company or in the “ownership of a substantial portion
of the assets” of the Company within the meanings ascribed to such terms in
Treasury Department regulations issued under Section 409A of the Code.

 

(iii)                               If any Equity Awards are not vested in
accordance with (ii) above, but rather are continued or converted as provided in
(i) above, then they shall become vested if the participant is involuntarily
terminated without Cause or voluntarily terminates for Good Reason (as defined
herein) within one (1) year after a Change in Control, and, if subject to an
exercise right, shall remain fully exercisable for at least three (3) months
following such termination (or, if longer, pursuant to the terms of such Equity
Awards).

 

(iv)                              If any Equity Awards are not continued or
converted, but rather become fully vested and exercisable as provided in
paragraph (ii) above, then the value of all outstanding Stock Options, Stock
Appreciation Rights, Restricted Stock, Deferred Stock, Stock Purchase Rights,
Other Stock-Based Awards, and Performance Awards in each case to the extent
vested, shall, unless determined otherwise by the Committee in its sole
discretion at or after grant but prior to any Change in Control, be cashed out
on the basis of the “Change in Control Price” as defined in Section 12(d) as of
the date such Change in Control or such Potential Change in Control is

 

17

--------------------------------------------------------------------------------


 

determined to have occurred or such other date as the Committee may determine
prior to the Change in Control.

 

(b)                                 Definition of “Change in Control”.  For
purposes of Section 12(a), a “Change in Control” means the happening of any of
the following:

 

(i)                                     When any Person, directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time) of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities:

 

(ii)                                  The individuals who, as of the Effective
Date of this Plan, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date of the Plan
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(iii)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the then outstanding share of stock
of the Company (the “Outstanding Company Stock”) and the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) immediately prior to such Business Combination beneficially own,
directly or indirectly, more than sixty percent (60%) of, respectively, the then
Outstanding Company Stock and the combined voting power of the then Outstanding
Company Voting Securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or throughout one or more subsidiaries), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of respectively, the
then Outstanding Company Stock resulting from such Business Combination or the
combined voting power of the then

 

18

--------------------------------------------------------------------------------


 

Outstanding Company Voting Securities except to the extent that such ownership
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(iv)                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

(c)                                  Definition of Potential Change in Control. 
For purposes of Section 12(a), a “Potential Change in Control” means the
happening of any one of the following:

 

(i)                                     The approval by shareholders of an
agreement by the Company, the consummation of which would result in a Change in
Control of the Company as defined in Section 12(b); or

 

(ii)                                  The acquisition of beneficial ownership,
directly or indirectly, by any entity, person or group (other than the Company
or a Subsidiary or any Company employee benefit plan (including any trustee of
such plan acting as such trustee)) of securities of the Company representing
five percent (5%) or more of the combined voting power of the Company’s
outstanding securities and the adoption by the Board of Directors of a
resolution to the effect that a Potential Change in Control of the Company has
occurred for purposes of this Plan.

 

(d)                                 Change in Control Price.  For the purposes
of the Section 12, “Change in Control Price” means the highest price per share
paid in any transaction reported on the New York Stock Exchange Composite Index,
or paid or offered in any bona fide transaction related to a potential or actual
Change in Control of the Company at any time during the sixty (60) day period
immediately preceding the occurrence of the Change in Control (or, where
applicable, the occurrence of the Potential Change in Control event), in each
case as determined by the Committee except that, in the case of Incentive Stock
Options and Stock Appreciation Rights relating to Incentive Stock Options, such
price shall be based only on transactions reported for the date on which the
optionee exercises such Stock Appreciation Rights or, where applicable, the date
on which a cashout occurs under Section 12(a)(iv).

 

(e)                                  Definition of Good Reason.  For purposes of
Section 12(a) above, the participant will be entitled to terminate employment
with the Company and its Subsidiaries for “Good Reason” after a Change in
Control if:

 

(i)                                     without the participant’s written
consent, one or more of the following events occurs at any time during the first
twelve (12) months after such Change in Control:

 

(1)                                  the participant’s base salary rate or
annual incentive compensation target is reduced below that in effect immediately
prior to the Change in Control for any reason other than for Cause;

 

19

--------------------------------------------------------------------------------


 

(2)                                  the participant’s principal office is
moved, without the participant’s consent, to a location that is more than fifty
(50) statute miles from its location immediately prior to the Change in Control;

 

(3)                                  for any reason other than for Cause, the
participant suffers a significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company which the participant held immediately prior to the
Change in Control;

 

(5)                                  a successor where applicable, does not
assume and agree to the terms of this Plan; or

 

(6)                                  the Company purports to terminate
participant’s employment other than in accordance with a Notice of Termination,
as described below.

 

(ii)                                  the participant notifies the Company in
writing (addressed in care of the Chairman of the Board of the Company) of the
occurrence of such event;

 

(iii)                               within thirty (30) days following receipt of
such written notice, the Company does not cure such event to the reasonable
satisfaction of the participant and deliver to the participant a written
statement that it has done so; and

 

(iv)                              within sixty (60) days following the
expiration of the period specified in Section (12)(e)(iii) above (without the
occurrence of a cure and written notice thereof as described in
Section (12)(e)(iii) above), the participant voluntarily terminates employment
with the Company.

 

(v)                                 Notwithstanding anything to the contrary in
Section 12(e), no accelerated vesting will occur by reason of this Plan in the
event of:

 

(A)                              Termination of the participant’s employment
with the Company by reason of the participant’s death or Disability, so long as
neither the participant nor the Company previously received a Notice of
Termination for the participant;

 

(B)                                Termination by the participant of the
participant’s employment with the Company at or after age sixty-five (65) if the
participant is then eligible for retirement; or

 

(C)                                Termination of the participant’s employment
with the Company for Cause.

 

(f)                                    Notice of Termination.  Any termination
of the participant’s employment, by the Participant, as contemplated by
Section 12(e) above will be communicated by written notice to the Company
delivered in person or by certified mail.  Any “Notice of Termination” will:

 

20

--------------------------------------------------------------------------------


 

(i) state the effective date of termination, which will not be less than thirty
(30) days or more than sixty (60) days after the date the Notice of Termination
is delivered (the “Termination Date”),  (ii) state the specific provision in
this Plan being relied upon for termination; (iii) state the facts and
circumstances claimed to provide a basis for such termination in reasonable
detail.

 

Section 13.  Amendments and Termination

 

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted or Deferred Stock award, Stock Purchase Right,
Other Stock-Based Award, or Performance Award theretofore granted, without the
optionee’s or participant’s consent.

 

The Committee and/or the Company’s Benefits Administration Committee may amend
the terms of any Stock Option or other award theretofore granted, prospectively
or retroactively, except that, unless otherwise permitted by Section 3 above,
(i) no such amendment shall impair the rights of any holder without the holder’s
consent; (ii) no such amendment may decrease the minimum Stock Option Exercise
Price set forth in subsection 5(a), unless any such amendment is approved by the
Company’s shareholders; and (iii) the provisions of subsection 5(n) may not be
amended, unless any such amendment is approved by the Company’s shareholders.

 

Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take in to account changes in applicable securities and tax laws and
accounting rules, as well as other developments.

 

Section 14.  Unfunded Status of Plan

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder: provided, however, that unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.

 

Section 15.  General Provisions

 

(a)                                  The Committee may require each person
purchasing shares pursuant to a Stock Option or other award under the Plan to
represent to and agree with the Company in writing that the optionee or
participant is acquiring the shares without a view to distribution thereof. The
certificates for such shares may include any legend, which the Committee deems
appropriate to reflect any restrictions on transfer.

 

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state

 

21

--------------------------------------------------------------------------------


 

securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(b)                                 Nothing contained in this Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required, and such arrangements may
be either generally applicable or applicable only in specific cases.

 

(c)                                  The adoption of the Plan shall not confer
upon any employee of the Company or any Subsidiary or Affiliate any right to
continued employment or service as a director with the Company or a Subsidiary
or Affiliate, as the case may be, nor shall it interfere in any way with the
right of the Company or a Subsidiary or Affiliate to terminate the employment of
any of its employees or service of a director at any time.

 

(d)                                 Except as the participant and the Company
may otherwise agree, no later than the date as of which an amount first becomes
includable in the gross income of the participant for federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of any federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations may be settled with Stock, including Stock
that is part of the award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
of arrangements and the Company and its Subsidiaries or Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.

 

(e)                                  The actual or deemed reinvestment of
dividends or dividend equivalents in additional Restricted Stock (or in Deferred
Stock or other types of Plan awards) at the time of any dividend payment shall
only be permissible if sufficient shares of Stock are available under Section 3
for such reinvestment (taking into account then outstanding Stock Options. Stock
Purchase Rights, and other Plan awards).

 

(f)                                    The Plan and all awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware.

 

Section 16.  Term of Plan

 

No Stock Option, Incentive Stock Option, Stock Appreciation Right, Restricted
Stock award, Deferred Stock award, Stock Purchase Right, Other Stock-Based
Award, or Performance Award shall be granted pursuant to the Plan on or after
the tenth (10th) anniversary of the date of shareholder approval, but awards
granted prior to such tenth (10th) anniversary may extend beyond that date.

 

22

--------------------------------------------------------------------------------